t c memo united_states tax_court calpo hom dong architects inc petitioner v commissioner of internal revenue respondent docket no filed date richard todd luoma for petitioner christian a speck for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure in petitioner’ sec_2002 federal corporate_income_tax the issue for decision is whether during petitioner was a qualified_personal_service_corporation as defined by sec_448 unless otherwise indicated all section references are to continued findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time it filed its petition petitioner’s principal_place_of_business was in sacramento california petitioner a corporation offers architectural services and other related_services to its clients in its promotional materials petitioner describes its services calpo hom dong architects ch d offers a full range of architectural services including master planning feasability studies design interior design space planning facilities management construction administration historic preservation and consulting services our widely diversified practice encompassing large scale planning projects to singular architectural projects affords us the latitude of a wide range of knowledge from which we can draw our thoughts our approach seeks a balanced weighing of elements that make up architecture design the organization of space and light structure systems and materials to carry out these services petitioner employs licensed architects unlicensed architects and nonarchitects continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar during petitioner was owned percent by architects licensed to practice in the state of california petitioner timely filed a form_1120 u s_corporation income_tax return for identifying its business activity as architecture petitioner reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure total income of dollar_figure total deductions of dollar_figure taxable_income of dollar_figure and total_tax of dollar_figure to calculate the total_tax petitioner used the graduated_tax rates generally applicable to corporations as provided in sec_11 on date respondent issued petitioner a notice_of_deficiency stating it is determined that for the taxable_year shown below calpo hom dong architects inc is a personal_service_corporation that is subject_to a special flat income_tax rate of the corporation is a qualified_personal_service_corporation because substantially_all of the corporation’s activities involve the performance of services in the fields of health law engineering architecture accounting actuarial science the performing arts or consulting and substantially_all of the stock of the corporation is held by employees performing services for the corporation retired employees employees’ or retired employees’ estates or persons acquiring stock by reason of an employees’ death using the flat 35-percent tax_rate applicable to qualified personal_service_corporations under sec_11 respondent determined a corrected tax_liability of dollar_figure and a deficiency of dollar_figure in petitioner’ sec_2002 federal corporate_income_tax in response to the notice_of_deficiency petitioner timely filed a petition with this court opinion i applicable code sections and regulations sec_11 imposes a tax on the taxable_income of every corporation sec_11 provides graduated_tax rates generally applicable to corporations however sec_11 provides notwithstanding paragraph the amount of the tax imposed by subsection a on the taxable_income of a qualified_personal_service_corporation as defined in sec_448 shall be equal to percent of the taxable_income a corporation is a qualified_personal_service_corporation if it meets both the function test and the ownership test of sec_448 see sec_1_448-1t temporary income_tax regs fed reg date under the function test substantially_all of the activities of the corporation must involve the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts or consulting sec_448 emphasis added sec_1_448-1t temporary income_tax regs supra further describes the function test a corporation meets the function test if substantially_all the corporation’s activities for a taxable_year involve the performance of services in one or more of the following fields-- a health b law c engineering including surveying and mapping d architecture e accounting f actuarial science g performing arts or h consulting substantially_all of the activities of a corporation are involved in the performance of services in any field described in the preceding sentence a qualifying field only if percent or more of the time spent by employees of the corporation is devoted to the performance of services in a qualifying field emphasis added as relevant to this case a corporation meets the ownership test if substantially_all of the corporation’s stock by value is held directly or indirectly by employees performing services for the corporation in connection with activities involving a qualifying field sec_448 see also sec_1 1t e temporary income_tax regs fed reg date ii the parties’ positions petitioner asserts that during approximately percent of its activities involved the performance of services in the qualifying field of architecture petitioner asserts that the remaining percent of its activities involved the performance of nonarchitectural services petitioner concludes that because less than substantially_all less than percent of its activities were devoted to the performance of architectural services it was not a qualified_personal_service_corporation respondent argues that during petitioner was a qualified_personal_service_corporation respondent asserts that petitioner met the ownership test because petitioner was owned percent by employees who performed architectural services respondent also asserts that petitioner met the function test and advances two alternative arguments petitioner’s classification of architectural and nonarchitectural services is incorrect many of the nonarchitectural services are actually architectural services and more than percent of petitioner’s activities involved the performance of services in the qualifying field of architecture or even if petitioner’s classification is correct the nonarchitectural services are in the qualifying field of consulting and more than percent of petitioner’s activities involved the performance of services in the qualifying fields of architecture and consulting petitioner concedes that it meets the ownership test because it was owned percent by architects petitioner does not apparently petitioner concedes that it meets the ownership test only if the court concludes that only one qualifying field can be considered in applying the function test it is unclear why petitioner limits its concession in this manner nevertheless because we consider only one of the qualifying fields in determining petitioner failed to meet its continued dispute that its nonarchitectural services could be classified as consulting services for purposes of sec_448 however petitioner argues that when drafting sec_448 congress intended to limit the definition of a qualified_personal_service_corporation to a corporation where substantially_all activities were performed in only one of the qualifying fields petitioner does not cite any legislative_history to support its argument instead petitioner interprets the use of or which separates the final two qualifying fields in sec_448 to mean that only one qualifying field can be considered petitioner argues that to the extent the temporary regulations allow the qualifying fields to be combined a corporation meets the function test if substantially_all the corporation’s activities involve the performance of services in one or more of the following fields emphasis added the regulations are invalid we need not address whether petitioner’s classification of architectural and nonarchitectural services is correct nor do continued burden_of_proof see infra the condition on petitioner’s concession has been met petitioner’s classification of services is questionable for many reasons not the least of which is that some of the services petitioner now classifies as nonarchitectural services were identified as architectural services in its promotional materials any reference below to architectural services and nonarchitectural services does not constitute a finding by this continued we need to discuss the validity of sec_1_448-1t temporary income_tax regs supra assuming arguendo that petitioner’s classification of services is correct and that for a corporation to be a qualified_personal_service_corporation substantially_all of its activities must involve the performance of services in only one of the qualifying fields conclusions we explicitly decline to draw petitioner would still bear the burden of proving that less than substantially_all of its activities involved the performance of architectural services see rule a 290_us_111 as described below petitioner failed to meet its burden iii analysis to establish that less than substantially_all of its activities involved the performance of architectural services petitioner relies exclusively on monthly revenue summaries and a annual revenue summary the revenue summaries the revenue summaries purport to break down revenue petitioner received by specific types of services with each service classified a sec_3 continued court instead such references are used for the purpose of clarity in demonstrating that even if petitioner’s classification were accepted petitioner would still fail to meet its burden_of_proof under sec_7491 the burden_of_proof may shift to the commissioner in certain situations petitioner does not argue that the burden_of_proof shifts to respondent architectural or nonarchitectural petitioner concludes on the basis of the revenue summaries that of it sec_2002 revenue totaling dollar_figure dollar_figure was received for architectural services and dollar_figure was received for nonarchitectural services the fatal flaw in petitioner’s approach is that the revenue summaries measure the wrong data under the function test of sec_448 substantially_all of the activities must involve the performance of services in the fields of architecture emphasis added sec_1_448-1t temporary income_tax regs supra states substantially_all of the activities of a corporation are involved in the performance of services in any field only if percent or more of the time spent by employees of the corporation is devoted to the performance of services in a qualifying field emphasis added in other words the appropriate inquiry is whether petitioner’s employees devoted substantially_all of their time to the performance of architectural services the revenue summarie sec_5 petitioner’s architectural services included schematic design design development construction documents and bid negotiations construction document support and specialized architectural services petitioner’s nonarchitectural services included space planning space planning support price planning interior design construction administration specialized services and outside consulting we note that petitioner’s revenue summaries indicate total revenue of dollar_figure while it sec_2002 tax_return indicates gross_receipts of dollar_figure petitioner does not explain this discrepancy measure only the revenue received in they do not measure the amount of time petitioner’s employees devoted to the performance of architectural services petitioner apparently recognized this problem and attempted to establish a link between the revenue received and the time spent on the performance of architectural services one of petitioner’s architect-owners alan hom mr hom testified that the average hourly billing rate for architectural services was dollar_figure and the average hourly billing rate for nonarchitectural services was between dollar_figure and dollar_figure petitioner used the revenue summaries and mr hom’s testimony to extrapolate the approximate number of hours worked by petitioner’s employees in the performance of architectural and nonarchitectural services petitioner requested that the court find as fact for the number of hours spent on architectural services based on revenue for such services and the average hourly rate of dollar_figure was big_number for the number of hours spent on non-architectural services based on revenue for such services and the average hourly rate of dollar_figure to dollar_figure was big_number at dollar_figure per hour or big_number at dollar_figure per hour for based on hours spent on architectural services versus all time spent on all services petitioner’s architectural services represented when the average rate for non-architectural services is calculated at dollar_figure per hour and when the average rate for non-architectural services is calculated at dollar_figure per hour there are several problems with petitioner’s approach first other than mr hom’s testimony petitioner presented no evidence to establish average hourly rates mr hom did not refer to any specific documents to support his testimony and he appeared to be offering only rough estimates we give little weight to mr hom’s unsupported testimony even if mr hom’s estimates were reliable the estimates appear to be applicable only to projects where petitioner billed its clients at an hourly rate petitioner’s contracts demonstrate a variety of billing methods including fixed fees hourly fee agreements and hourly fee agreements with maximum total fees based on the usable square footage of the project mr hom testified that only to percent of the contracts billed for services at an hourly rate we do not believe that petitioner’s approach provides an accurate measure of the time petitioner’s employees devoted to the performance of architectural services particularly considering petitioner billed no more than half of its clients at an hourly rate even if mr hom’s estimates could be used to determine time spent regardless of the billing method the revenue summaries still would not provide an accurate measure of the time spent by petitioner’s employees during for example petitioner’s date revenue summary lists revenue from projects of the following project numbers appear on petitioner’s date revenue summary continued the projects projects do not appear on any of petitioner’s employees’ time sheets for date the mismatching of revenue and time spent is even clearer when comparing individual employees’ time sheets with the monthly revenue summaries according to frank bravo’s mr bravo’s time sheets mr bravo worked on projects during date between february and date petitioner received revenue from seven of mr bravo’s january projects but it received no revenue during from three of the projects according to karl chan’s mr chan’s time sheets mr chan worked on projects during date between march and date petitioner received revenue from of mr chan’s january projects but it received no revenue during from of the projects according to mr hom’s time sheets mr hom worked on projects during date between march and date petitioner received revenue from seven of mr hom’s january projects but it received no revenue during from nine of the projects this pattern is not limited to these employees nor is continued of the project numbers appearing on petitioner’s date revenue summary only the following project numbers appear on petitioner’s employees’ time sheets for date it limited to services performed in date these are only three examples that reflect a pattern of mismatching of revenue and time spent by nearly all of petitioner’s employees during all months of the conclusion is inescapable--petitioner’ sec_2002 revenues do not measure the time spent by petitioner’s employees during some of petitioner’ sec_2002 revenue was received for work done outside of and petitioner received no revenue during for some of the work done by its employees during finally petitioner’ sec_2002 revenue from nonarchitectural services included revenue from outside consulting mr hom testified that outside consulting included mechanical electrical engineers plumbing engineers that basically since we don’t have those engineers in-house we consult out for them in other words petitioner received revenue during for work done by people other than petitioner’s employees by including revenue from outside consulting petitioner measured time spent by nonemployees making petitioner’s estimation of time spent by its employees even more inaccurate for the above reasons we find that petitioner failed to prove that less than substantially_all of its activities were devoted to the performance of services in the qualifying field of architecture we sustain respondent’s determination that during petitioner was a qualified_personal_service_corporation under sec_448 thus subject_to a flat 35-percent tax_rate under sec_11 in reaching our holdings we have considered all arguments and contentions made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
